       Case: 3:18-cv-00760-jdp Document #: 30 Filed: 11/26/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WISCONSIN


JOHN BOUCHER,

            Plaintiff,

      v.                                       Case No. 18-CV-760

DR. MARTIN, et al.,

            Defendants.


    NOTICE OF DEFENDANTS' EXPERT REPORT DISCLOSURE


      Pursuant to the Court’s Amended Scheduling Order (Dkt. 19) and the

Court’s text-only order granting Defendants’ Motion for Extension of Time to

File Dispositive Motion and Expert Report Disclosure (Dkt. 22), please take

notice that the Declaration of Dr. Paul Bekx filed November 22, 2019 (Dkt. 26)

constitutes his expert report for this case.

      Dated this 26th day of November, 2019.

                                      Respectfully submitted,

                                      JOSHUA L. KAUL
                                      Attorney General of Wisconsin


                                      s/ Sandra L. Tarver
                                      SANDRA L. TARVER
                                      Assistant Attorney General
                                      State Bar #1011578
      Case: 3:18-cv-00760-jdp Document #: 30 Filed: 11/26/19 Page 2 of 2




                                   Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-7630
(608) 267-8906 (Fax)
tarversl@doj.state.wi.us




                                      2
